Citation Nr: 1723757	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  12-26 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral eye disability.


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

S. Sico, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1992 to April 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2010, by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  Refractive error of the eyes is not a disease or injury for VA compensation purposes.

2.  Evidence of record does not demonstrate that the Veteran has any other diagnosed eye disorder.


CONCLUSION OF LAW

The criteria for a service connection for a bilateral eye disability have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 4.9 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran is seeking entitlement to service connection for a bilateral eye disability. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Service connection may also be granted for any disability diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service occurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) affd, 78 F.3d 604 (Fed. Cir. 1996).

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes, unless such defect was subjected to a superimposed disease or injury, which created additional disability.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107, 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that his vision problems began after an October 1996 fall off a weight-lifting bench due to rough seas.  He asserts that that the time of his fall, he struck his head.  

During an October 1998 examination, the Veteran denied problems with his eyes, which occurred two years after the in-service incident.  

The service treatment records (STRs) confirm that the Veteran fell and cut the back of his head requiring stitches.  However, as discussed, the STRs are silent for any eye-related complaints.

In August 2010, the Veteran was afforded a VA examination with an optometrist.  The examiner stated that the Veteran does not have any vision problems other than a refractive error.  He also stated that with corrective eyewear his vision was 20/20 in both eyes, and that refractive errors are congenital, and not caused by, or the result of, the Veteran's military service.

Upon careful review of the evidence of record, the Board finds that service connection for the Veteran's refractive error cannot be granted as a matter of law.  

As noted above, congenital or developmental defects, including refractive errors of the eyes, are not "disease or injuries" for disability compensation purposes under VA legislation.  See 38 CFR §§ 3.303(c), 4.9, 4.127; Terry v Principi, 340 F.3d 1378, 1383-84 (Fed.Cir 2003).  Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).  As to the Veteran's reports of decreased visual acuity, the Board notes that he must have actual pathology, other than refractive error, to support impairment of visual acuity.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, § (b), Topic 10.  In this case, the Veteran's post-service treatment records indicate that he was prescribed glasses to correct his vision, but no disease or injury to the eyes is shown.

As to the Veteran's contention that his vision problem was caused by this fall in service, the Board notes that lay persons are competent to provide opinions on some medical matters, such as personal pain and difficulty seeing.  However, to the extent that the Veteran has asserted that there is a medical relationship between his vison problems (including any superimposed injury) and the fall in service, he lacks competence to make such an assertion.  The existence of an eye disease or injury for which service connection can be granted is a complex medical question not capable of lay observation.  The Veteran has not demonstrated that he has the knowledge or skill to assess a complex medical condition that requires consideration and interpretation of clinical tests, x-rays or imaging studies, and an understanding of the human bodies systems and related disorders.  Such internal physical processes are not readily observable and outside the scope of lay knowledge.  Accordingly, he cannot competently provide an opinion as to the nature and etiology of his eye problems.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011), 24 Vet. App. 428, 438 (2011).  Thus, the nexus element of a service connection claim has not been satisfied.

In this case, the probative medical evidence of record does not show a bilateral eye disease or injury due to his documented in-service fall.  Further, the evidence does not show that his refractive error was subject to a superimposed disease or injury.  Post-service treatment records are devoid of any findings of any eye disease or injury for which service connection benefits can be granted.  Service connection for refractive error is not warranted.  


ORDER

Service connection for a bilateral eye disability is denied.


____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


